DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 3 in the reply filed on 01/9/2019 is acknowledged. Accordingly, claims 2-3, 11, 13-14, and 16-17 are withdrawn from further consideration. 
Response to Amendment
The Amendment filed on 01/29/2021 has been entered. Claims 1-18 remain pending in the application with claims 2-3, 11, 13-14, and 16-17 withdrawn from further consideration. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-9 of copending Application No. 14/767,427. Although the claims at issue are not identical, they are not patentably distinct from each other. The co-pending claims require all of the same features of the instant claims with an additional limitation for the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al (US 20060134458) (Kawamura) in view of Je et al. (KR-20110018195) (Je).

In reference to claims 1, Kawamura teaches an organic electroluminescent device comprising an anode, a cathode and an organic thin film layer comprising at least a light emitting layer, a hole transporting layer and an electron injecting layer (Kawamura [0011] [0045]) wherein the hole transporting layer includes a compound of formula (1), e.g. a compound H3 as shown below, and wherein the light emitting layer includes a host material including EM1 as shown below further teaches a compound as shown below for use in the hole transporting layer and wherein the hole transporting layer comprises a heterocyclic compound of formula (C) as shown below and wherein the light emitting layer includes a dopant and a host, e.g. EM1 as shown below and the layer can emit blue light (Kawamura [0147] ; Table 1).


    PNG
    media_image1.png
    218
    296
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    148
    363
    media_image2.png
    Greyscale


Kawamura does not expressly teach that the electron injecting material is a compound of chemical formula 5 as instantly claimed but teaches that it is preferably a metal complex quinolate, e.g aluminium quinolate.

With respect to the difference, Je teaches an anthracene derivative material, for example the compound (21) shown below (Je bottom of page 5), for use in an organic light emitting diode, preferably included in the electron transport layer in order to improve luminance and extend service life of the device (Je Machine translation, bottom of page 5 to top of page 6) and specifically demonstrates that such materials offer improvements in driving voltage, and luminous efficiency in comparison to Alq3 (see final page of machine translation; [0213]-[0214] in the original document). 

    PNG
    media_image3.png
    215
    144
    media_image3.png
    Greyscale


In light of the motivation of using the anthracene derivative of Je as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the anthracene derivative as described by Je as the electron transport layer material in the device of Kawamura in place of Alq3 in order to improve luminance and extend service life of the device, improve efficiency and driving voltage and thereby arrive at the claimed invention. 
For Claim 1: The compound H3 of Kawamura reads on the compound of formula (1) wherein Ar1 and Ar2 are each phenyl, Ar3 and Ar4 are each an unsubstituted  biphenyl and compound (21) of Je reads on a compound of formula (2) wherein A is a phenylene, q is 1, C is phenyl, B is a biphenyl pyrimidine p is 8 and D is hydrogen.
For Claim 4: Compound (21) Reads on wherein Ar11, Ar12 and Ar13 are each phenyl, R8 is hydrogen and A is phenylene. 
For Claim 5 and 12: The dopant of Kawamura reads on a blue luminous dopant as the device produces blue light. 
For Claims 8 and 9: The anthracene compound EM1 of Kawamura reads on an anthracene host. 

Claims 6-7, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Je as applied to claim 5 above, and further in view of Je et al (US 2010/0052426) (Je2).

Kawamura in view of Je teaches the device as described above for claim 5. Kawamura does not expressly state that the light emitting material is a pyrene derivative or an amine derivative with a fluorene group as instantly claimed.

With respect to the difference, Je2 teaches pyrene derivatives as blue emitting materials for use in an OLED that give high color purity and long lifetime (Je2 [0008] [0009], for example compound BD17 as shown below (Je2 [0014] page 4). 

    PNG
    media_image4.png
    324
    301
    media_image4.png
    Greyscale

In light of the motivation of using the pyrene derivatives of Je2 as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of 

For Claim 6 and 15: Reads on wherein the blue dopant is a pyrene derivative.
For Claim 7 and 18: Reads on wherein the blue dopant is an amine derivative having a fluorene ring as a part of a condensed ring. 
Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are moot as they are not directed to the instantly recited combination of references. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786